67 N.Y.2d 665 (1986)
In the Matter of Eastern New York Youth Soccer Association et al., Appellants,
v.
New York State Public High School Athletic Association, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Argued January 6, 1986.
Decided February 4, 1986.
Michael A. Rebell and Roberta G. Koenigsberg for appellants.
Ronald R. Shaw for respondents.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and TITONE concur; Judge HANCOCK, JR., taking no part.
*667MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that respondent's rule limiting participation in club and interscholastic athletics is rational and does not violate any fundamental constitutional right of family autonomy (see, 108 AD2d 39). Also presented for our review is petitioner's contention that authority was improperly delegated to respondent to promulgate the outside competition rule. Respondent's authority to promulgate the rule is implicit from the provisions contained in part 135 of the Commissioner's regulations (8 NYCRR). Local boards of education are required to conduct interscholastic athletics in accordance with the Commissioner's regulations "and such additional rules consistent with this basic code as may be adopted by such boards relating to items not covered specifically in" it and the regulations provide also that a "board may authorize appropriate staff members to consult with representatives of other school systems and make recommendations to the board for the enactment" of rules regulating athletic activities (8 NYCRR 135.4 [c] [7] [i] [a]). Respondent is a voluntary association of local boards of education, containing representatives of various school boards. It was those member schools that exercised the authority conferred upon them by the Commissioner of Education when respondent promulgated the rule at issue. This view finds further support in the definition of athletic association in the regulations as a "central organization of schools joined together on a large geographic area or statewide basis for the purpose of governing athletic programs for all its member schools", thus recognizing that local school boards may form an association such as respondent to regulate interscholastic athletic programs (8 NYCRR 135.1 [f]).
Order affirmed, with costs, in a memorandum.